Citation Nr: 1001668	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  02-16 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
cervical spine disability.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for a thoracic spine 
disorder, to include as secondary to the service-connected 
cervical spine disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to June 
1998.

This matter was comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In January 2007 the Board issued a decision that granted 
service connection for fibrocystic disease, denied an 
increased rating for hemorrhoids, and remanded the issues 
identified on the title page for further development.  The 
file has now been returned to the Board for further appellate 
review.

During a June 2009 VA examination, the Veteran informed the 
examiner that she was seeking service connection for 
headaches, to include on a secondary basis to sinusitis; the 
Board observed in the January 2007 decision that the Veteran 
reported during an April 2004 examination that she 
experienced headaches on a secondary basis to the service-
connected cervical disability.  The Veteran was previously 
denied entitlement to service connection for headaches in an 
unappealed December 1998 decision; as such, the Board 
interprets her statements to VA examiners as raising a claim 
to reopen the issue of entitlement to service connection for 
headaches.  Also, in February 2008, the Veteran submitted a 
statement informing VA that she was "filing an initial claim 
for sleep apnea," but the RO has not addressed this claim in 
a rating decision.  These two claims are pending, see 38 
C.F.R § 3.160(c) (2009), and are REFERRED to the RO for 
appropriate action.  

The issues of entitlement to service connection for sinusitis 
and bronchitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have persistent cervical symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

2.  The Veteran has not had incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months.  

3.  The Veteran currently does not have a thoracic spine 
disability that etiologically related to active service or to 
the service-connected cervical spine disability.  

4.  The RO denied service connection for a low back disorder 
in an unappealed rating decision in March 2000.

5. The evidence associated with the claims file since March 
2000 does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 40 
percent for a cervical spine disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 
4.71a, Diagnostic Codes 5293 (prior to and since September 
26, 2003), 5237 and 5243 (2009).

2.  The Veteran has not presented evidence such that referral 
for the assignment of an extraschedular rating, pursuant to 
38 C.F.R. § 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 3.326 (2009).

3.  The Veteran does not have a thoracic spine disability due 
to disease or injury incurred in, or aggravated by, active 
service or to a service-connected disability.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2009).  

4.  The March 2000 rating decision denying service connection 
for a low back disorder is final.  38 U.S.C. § 7105 (West 
2002); 38 C.F.R. § 20.302, 20.1103 (2009).

5.  Evidence received since the final March 2000 RO decision 
denying the Veteran's claim for service connection for a low 
back disability is not new and material, and the Veteran's 
claim for that benefit is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Under the VCAA, VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete her claims.  

The Board notes that this case was remanded: in regard to the 
claim to reopen the issue of service connection for a low 
back disability, for the provision of corrective VCAA notice 
to comply with the Court of Appeals for Veterans' Claims 
(Court) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006); 
in regard to the claim of entitlement to an increased rating 
for a cervical spine disability, for the provision of a new 
VA examination and subsequent readjudication; in regard to 
the claim of entitlement to service connection for a thoracic 
spine disability, for further development of the medical 
evidence and readjudication.  

In a February 2007 letter, the Appeals Management Center 
(AMC) provided corrective notice to the Veteran regarding 
what information and evidence was needed to reopen and to 
substantiate her claim for a low back disability; notice of 
the elements of a claim for service connection (pertinent to 
the claim for service connection for a thoracic spine 
disability).  Records from the Martin Army Hospital were 
requested and associated with the claims file as were more 
recent records of VA treatment.  A VA examination of the 
spine was conducted in June 2009.  

The February 2007 letter, as well as letters dated March 
2006, May 2009, and June 2009, advised the Veteran of how VA 
assigns disability ratings and effective dates in compliance 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Although the Veteran was not specifically notified 
of the requirements to establish entitlement to an increased 
rating for a cervical spine disability, the Board observes 
that the U.S. Court of Appeals for Veterans Claims (Court) 
has held that VCAA notice in a claim for increased rating 
need not be "veteran specific" and need not include 
reference to impact on daily life or rating criteria.  
Vazquez-Flores v. Shinseki, --- F.3d ---, 2009 WL 2835434 
(Fed. Cir., Sep. 4, 2009).   As such, the Board finds that 
the duty to notify has been met through the March 2006, 
February 2007, and two 2009 letters.  The AMC allowed the 
Veteran an opportunity to respond to the notice letters 
before readjudication in a September 2009 supplemental 
statement of the case (SSOC).  

Thus, the Board finds that all actions and development 
directed in the January 2007 remand has been completed in 
full.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The 
case has been returned to the Board for appellate review.  
After having carefully reviewed the record on appeal, the 
Board has determined that the notice requirements of VCAA 
have been satisfied with respect to the three issues decided 
herein.  

The Board also concludes that all appropriate assistance has 
been provided to the Veteran.  The Veteran has been provided 
appropriate medical examination, most recently in June 2009, 
and she has been advised of her entitlement to testify before 
the RO and/or before the Board but has not chosen to do so.  
All available evidence pertinent to the claims has been 
obtained and there is sufficient medical evidence on file in 
order to make a decision.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of her claim.  There is no 
indication that there is additional evidence to obtain or any 
additional notice that should be provided since there is a 
sufficient basis upon which to find that a reasonable person 
could be expected to understand what was needed to 
substantiate the claim.  Thus any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Increased Rating Claim 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under ordinary 
conditions of daily life, including employment, by comparing 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of a 
veteran.  38 C.F.R. § 4.3.

Although a veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1 (and see 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)), where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The Veteran was granted service connection for a cervical 
spine disability, noted as bulging intervertebral disc, C 
5/6, in a December 1998 rating decision, and assigned a zero 
(0) percent disability evaluation (effective July 1, 1998) 
under Diagnostic Code 5293 for intervertebral disc syndrome.  
The RO, in a February 2000 rating decision, subsequently 
increased the evaluation to 40 percent effective July 1, 
1998.  The Veteran submitted a statement in February 2000 
noting that she was satisfied with the 40 percent disability 
rating and wished to withdraw her appeal; as such, her claim 
was no longer in appellate status.  38 C.F.R. § 20.204 
(2009).  

In a November 2001 statement, the Veteran contended that her 
cervical spine condition had worsened.  The RO confirmed and 
continued the 40 percent rating in a February 2002 decision.  
Although the Veteran submitted a timely notice of 
disagreement with that decision, she did not perfect her 
appeal by completing a substantive appeal (VA Form 9) on the 
issue of entitlement to an increased evaluation.  In August 
2003, the Veteran requested "service connection for my neck 
condition as secondary to my service connected back 
condition" and the RO treated this request as a new claim of 
entitlement to an increased rating for the neck disability.  
The RO again confirmed and continued the 40 percent 
disability rating in a May 2004 decision, which the Veteran 
timely appealed.  The following discussion addresses the 
Veteran's level of cervical spine disability from the time 
the increased rating claim was filed in August 2003.  
Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The regulations governing ratings for a back disability were 
amended on September 26, 2003.  The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.  The 
VA General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the Board should first determine whether the revised 
version is more favorable to the Veteran.  In so doing, it 
may be necessary for the Board to apply both the former and 
revised versions of the regulation.  However, if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  

Since the Veteran's increased rating claim for a back 
disability was filed in August 2003, prior to the rating code 
amendments, the Board herein considers both versions of the 
rating schedule to determine the outcome most favorable to 
the Veteran.  However, having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against finding a disability evaluation in excess of 40 
percent under either version of the rating schedule; as such, 
the claim and the appeal will be denied.

In general, under 38 C.F.R. § 4.40, functional loss may be 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the veteran on motion.  The Board notes 
that disability of the musculoskeletal system is the 
inability to perform normal working movement with normal 
excursion, strength, speed, coordination, and endurance, and 
that weakness is as important as limitation of motion, and 
that a part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, as, for example, through muscle atrophy.  38 C.F.R. § 
4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 also 
contemplate inquiry into whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
also related considerations.

The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

The criteria in effect prior to September 26, 2003 specify 
that, under Code 5293, when disability from intervertebral 
disc syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Following September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243.  Lumbosacral or cervical 
strain is Code 5237 and intervertebral disc syndrome is Code 
5243.  Under Code 5243, intervertebral disc syndrome is rated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine appropriate to the specific portion of 
the spine affected or under the Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation.  However, this provision 
does not avail the Veteran in this matter, as the regulation 
provides that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The 
record does not reflect such medical directives to the 
Veteran.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1) 10 percent--forward flexion of the 
thoracolumbar spine, greater than 60 degrees, 
but no greater than 85 degrees; or a combined 
range of motion of the thoracolumbar spine 
greater than 120 degrees, but not greater 
than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 
percent or more of the height.

2) 20 percent - forward flexion of the 
thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, 
the combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of 
the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphyosis;

3) 30 percent - forward flexion of the 
cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine;

4) 40 percent - unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or less; 
or favorable ankylosis of the entire 
thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note 2.  The normal combined range of 
motion of the cervical spine is 340 degrees and each range of 
motion measurement is rounded to the nearest five degrees.  
Id.  Disability of cervical spine segments is to be evaluated 
separately from any disability of the thoracolumbar spine 
segments unless there is unfavorable ankylosis of all 
segments.  Id., Note 6.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, is to be evaluated separately.  Id., Note 
1.

To warrant a schedular evaluation in excess of 40 percent for 
the Veteran's cervical spine disability, there would need to 
be: under Code 5293 (prior to September 26, 2003), persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief; 
under the current Formula for Rating Intervertebral Disc 
Syndrome, incapacitating episodes having a total duration of 
at least six (6) weeks during the past twelve (12) months.  

An extraschedular rating is warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).   

The Veteran has a long-standing diagnosis of a cervical spine 
disability, specifically a bulging disc at C5/6.  She was 
seen in July 2003 for private medical treatment.  Examination 
revealed moderately limited flexion and extension of the 
cervical spine with production of posterior pain bilaterally.  
Magnetic resonance imaging (MRI) showed cervical spondylosis 
at C6/7.  Sensory examination revealed intact and symmetrical 
feeling in the upper and lower extremities.

A private physician statement associated with the record 
indicates that, beginning in July 2003, the Veteran was 
advised not to lift any weight greater than five (5) pounds; 
the note does not specify the reason for the restriction.

An August 2003 Army hospital treatment note reflects a 
diagnosis of degenerative joint disease of the cervical 
spine.

A December 2003 VA treatment note reflects that the Veteran 
experienced decreased range of motion in her neck in all 
directions.  The treatment note shows review of private MRI 
results from July 2003 showing C6/7 disk extrusion and C4/5 
and C5/6 disk herniations.  The cervical spine was described 
as showing degenerative disc and ossification as well as 
right torticollis muscle spasm.

In March 2004 the Veteran was seen by an Army physician for 
treatment of cervical sprain resulting from a motor vehicle 
accident that morning.  The physician noted the Veteran's 
history of a cervical bulging disc.  

In an April 2004 VA examination, the Veteran reported a 
severe, constant neck pain that radiated down the center of 
the spine and to the left arm.  She noted experiencing flare-
ups four days a week that result in additional limitation of 
motion and functional impairment.  She reported no 
incapacitating episodes or hospitalization for neck pain over 
the past twelve (12) months and was able to walk unaided.  
The examiner observed that there was some decreased sensation 
to touch in the left arm, but normal strength, tone, and 
reflexes; an EMG and nerve study of the left arm was normal.  
Forward flexion of the cervical spine was measured at ten 
(10) degrees; backwards extension at 10 degrees; lateral 
flexion at 15 degrees; and rotation at 20 degrees.  An x-ray 
revealed mild degenerative spondylosis involving C4 through 
C7.  The Veteran reported that she had to take frequent 
breaks while at work, but rarely missed work, as a result of 
her cervical disability.

An April 2004 VA treatment note reflects that x-ray 
examination of the cervical spine revealed mild reversal of 
cervical lordosis and mild vertebral spurring at C4, 5, 6, 
and 7; no other abnormalities were noted; mild degenerative 
spondylosis, involving C4 through C7, was suggested as 
diagnosis.  An April 2004 Army hospital treatment note 
reflects a diagnosis of degenerative disc disease of the 
cervical spine.

The Veteran was seen by a private physician in April 2004 for 
complaints of numbness in the left arm.  A motor nerve study 
and sensory nerve study both showed that nerves and muscles 
were within normal limits.

A September 2004 Army hospital treatment note indicates that 
the Veteran was treated for headaches that she described as 
radiating from her upper neck to her skull and occurring 
about four (4) times a month and lasting approximately 30 
minutes.  The treating provider did not give an opinion as to 
nexus.  A separate treatment note reflects treatment for 
headache pain as well as a diagnosis of degenerative disc 
disease with recurrent cervicalgia.

Another VA examination was conducted in May 2005.  The 
examination report reflects that the Veteran noted that she 
experiences stiffness and sharp pains in her neck, but did 
not report any numbness, bladder complaints, or bowel 
complaints and was able to walk unaided.  She reported that 
her cervical disability did not "really" interfere with her 
work because she could take time to rest her neck, but she 
did miss approximately four days over the past year when the 
neck pain became severe.  The examiner observed muscle spasm 
and tenderness on palpation of the lower cervical spine.  
Range of motion was measured as follows: forward flexion at 
45 degrees; extension at 40 degrees; left lateral flexion at 
45; right lateral flexion at 35; both right and left lateral 
rotation at 60.  A sensory examination showed normal 
sensation to touch and pain.  The examiner observed cervical 
degenerative disc disease from C3 to C7.  An addendum to the 
examination states that constipation should have been noted 
on the report, but describes the constipation as occurring in 
relationship to a hysterectomy (the Board notes that a VA 
examination of December 2001 attributes the constipation to a 
hemorrhoid condition).

In May 2006, an Army hospital treatment note describes her 
cervical spondylosis as stable.  

In January 2007, the Board reviewed the evidence of record 
and noted that there was no clinical evidence supporting a 
schedular rating of 60 percent under Diagnostic Code 5293.  
However, the Board remanded so that the RO could analyze the 
Veteran's disability using separate evaluations for any 
orthopedic or neurologic manifestations (as advised by the 
more recent version of the rating schedule), to specifically 
include the headaches and left-sided numbness reported by the 
Veteran.

In March 2007, the Veteran submitted a statement noting that 
she was, as a result of her service-connected disabilities, 
particularly her cervical spine disability, unable to work a 
40 hour work week and frequently worked 30 hours or less each 
week.

A May 2008 Army treatment note indicates that radiologic 
examination of the Veteran's cervical spine showed 
degenerative changes and mild narrowing of the neural foramen 
between C6 and C7; no neurodeficits were noted.  Another May 
2008 note reflects treatment for cervicalgia, pain in the 
cervical area.

A VA treatment note dated July 2008 states that the Veteran 
experienced decreased rotation of the cervical spine.  

The Veteran received another VA examination in June 2009.  
Although the examiner diagnosed degenerative disc and facet 
disease of the cervical spine and noted left-sided foraminal 
narrowing at C5/6 that "could" cause radiculopath and a 
disc-osteophyte complex at C6/7 that "likely" causes 
radiculopathy, on examination, there was no 
electrophysiological evidence of bilateral cervical 
radleulopathy and the EMG and nerve conduction studies were 
normal.  However, the examiner did state that there was 
evidence of a mild focal neuropathy of the bilateral median 
nerves at the carpal tunnel.  The examination report reflects 
that the Veteran had lost no time from work in the past 12 
months as a result of the cervical disability, but reported 
significant effects on her occupation - specifically 
experiencing pain while on the job.  The examiner further 
noted that she was prevented from playing sports, experienced 
moderate effects on chores, shopping, and exercise, and mild 
effects on recreation; no other effects were noted.  The 
examination report reflects that the Veteran stated that each 
week she experiences one or two headaches in the frontal 
aspect of the head with symptoms of sinusitis.  The examiner 
opined that, based on the examination and the Veteran's 
description of symptoms and her past medical history, the 
headaches were not likely related to the cervical spine 
disability; the examiner specifically noted that the Veteran 
denied headaches in association with cervical pain. 

Ankylosis, the immobility and consolidation of a joint (Lewis 
v. Derwinski, 3 Vet. App. 259 (1992)), has not been noted at 
any time during the appellate period.  

As the Veteran has not, and no examiners have, noted any 
disturbances of bowel or bladder habits in relationship with 
the cervical spine disability, and neurologic and EMG studies 
in regard to possible effects from the cervical disability 
have all shown normal results, the application of 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243, Note (1) is not in 
order.  The Board notes that an Army hospital treatment 
record of September 2004 appears to correlate headaches, 
based on the Veteran's description of radiating pain, with 
the cervical spine disability, but observes that the rating 
schedule for diseases and injuries of the spine is to be 
applied with or without symptoms such as pain (whether or not 
it radiates).  38 C.F.R. § 4.71(a), Diagnostic Codes 5235 
through 5243.  Further, the May 2008 treatment note indicates 
that cervicalgia exists separate from any headache condition.

The Veteran's cervical spine disability does not meet the 
criteria for a schedular rating in excess of 40 percent.  As 
noted above, a 40 percent evaluation is assigned for 
unfavorable ankylosis of the entire cervical spine.  Although 
the Veteran has never been diagnosed with ankylosis, 
favorable or unfavorable, of the entire cervical spine, her 
disability is currently evaluated at 40 percent.  Further, 
she has not provided any evidence of incapacitating episodes 
having a total duration of at least six (6) weeks during the 
past 12 months as required for a 60 percent disability rating 
under the current Formula for Rating Intervertebral Disc 
Syndrome.  Nor is there medical evidence of persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings, appropriate to 
the site of the diseased disc, with little intermittent 
relief, as necessary for a 60 percent disability rating under 
Code 5293 (prior to September 26, 2003).   Although the 
Veteran has complained of left sided numbness, there is no 
medical evidence correlating those complaints to the cervical 
spine disability.  Rather the results of the most recent VA 
examination, in June 2009, indicate that her neurologic 
complaints on her left-side result from the carpal tunnel 
area. 

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.59, however, there is 
no evidence that the Veteran's cervical pain is productive of 
disuse atrophy, skin changes, or objectively demonstrable 
weakness beyond that already noted and considered above.  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

In reaching this decision, the Board has considered the issue 
of whether the Veteran's service-connected cervical spine 
disability presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating was warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 9 Vet. App. 337, 338-339 (1996).   In this case, 
there is no evidence of any hospitalization associated with 
the disability in question.  The Board also has reviewed the 
Veteran's Vocational Rehabilitation records, which show that 
she continues to be employed and, as she has not made 
arrangements to study for or take the GRE, has agreed to 
discontinue her rehabilitation plan.  The report of a May 
2005 VA mental disorders examination (which observes pain 
from medical conditions other than the cervical spine 
disability) states that she "indicated that her mental 
disorders have affected her at work."  Although the Veteran 
has stated that she works 30 hours or less per week, rather 
than 40 hours, due to her cervical spine disability, to the 
Board does not find evidence that the cervical spine 
disability markedly interferes with her ability to work, 
above and beyond that contemplated by her separate schedular 
rating.  See 38 C.F.R. § 4.1 (indicating that generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Entitlement to Service Connection

The Veteran seeks service connection for a thoracic spine 
disability on a direct basis to service and on a secondary 
basis to her cervical spine disability.  

As an initial matter, the Board notes that the Veteran's 
representative asserted in a statement dated November 2009 
that the RO had not completed all of the guidance directed, 
in regard to this claim, in the Board's remand of January 
2007.  The remand stated that the Veteran had contended she 
was entitled to service connection on a secondary basis for a 
thoracic spine disability and noted that the RO did not 
appear to have considered this theory of entitlement; the 
Board advised further development of the medical evidence and 
readjudication.  As Army hospital and VA treatment records 
were subsequently added to the record and the 2009 VA 
examiner evaluated the Veteran's thoracic spine prior to 
readjudication in September 2009, the Board finds that, 
specifically in regard to service connection for a thoracic 
spine disability, all development directed in the earlier 
remand has been completed in full.  Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  In accordance with Robinson v. 
Mansfield, 21 Vet. App. 545 (2008), the Board will address 
all theories of entitlement that have been explicitly raised 
by the Veteran and the evidence of record.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim.  While 
the record reflects that the Veteran experienced 
paravertebral muscle spasms (pvms) in the thoracic region of 
the spine in February 1990 while in service, there is no 
competent medical evidence of a current thoracic spine 
disability linked to her service or the cervical spine 
disability.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service. Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  

The basic elements of any service connection claim are: (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12  Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, 1 Vet. App. 49, 53.

The Veteran is not diagnosed as having a distinct thoracic 
spine disorder although there are treatment records 
pertaining to her complaints of pain in the thoracic spine 
area.  Specifically, an Army hospital record dated May 2008 
notes that her thoracic spine showed no abnormalities.  
Although the Veteran did inform a June 2009 VA examiner that 
she experienced a "mild to moderate" pain from the 
posterior mid-cervical area to the upper mid-thoracic area, 
the examiner did not find any abnormal spinal curvatures and 
noted that her posture and gait were normal.  Upon 
examination, the examiner also noted no objective 
abnormalities of thoracic sacrospinalis and only diagnosed 
the cervical spine disability.

In May 2005, another VA examiner found her thoracic spine to 
be within normal limits.  Although the report reflects mild 
tenderness to palpation in the thoracic area and the examiner 
noted the Veteran's complaints of biweekly pain in that 
region, the examiner stated that pain in the thoracic spine 
was coming from the cervical spine.  The examiner did not 
diagnose any thoracic spine disability.  In addition to 
observing that this note does not show a current thoracic 
disability, the Board again notes that the disability rating 
applied for the Veteran's cervical spine disability 
encompasses symptoms such as radiating pain.  38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5235 through 5243.  Also, 
symptoms are not to be rated as separate disabilities when 
they constitute the same disability.  38 C.F.R. §§ 4.14, 
4.25; Esteban, 6 Vet. App. 259.

A VA examiner in February 2000 found the Veteran's thoracic 
spine to be intact, without deformity, and non-tender; 
radiologic evaluation showed no evidence of fracture or bone 
destruction, normal intervertebral disc spaces, and intact 
pedicles.  

A July 1999 private chiropractic treatment note does reflect 
the Veteran's history of in-service injuries, a (then) 
current complaint of thoracic pain, and a medical observation 
of hypertonic rhomboid muscles in the thoracic region as well 
as limited range of motion in the cervical and lumbar 
regions.  Read broadly for the purposes of suggesting a 
nexus, the January 1999 note indicates a possible etiological 
connection between the Veteran's in-service medical history 
and thoracic muscle spasms, but the statements therein do not 
directly provide an opinion as to etiology or discuss any 
explanation for the implied nexus.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that opinions which are 
inconclusive as to the origin of a disease cannot be employed 
as suggestive of a linkage between the current disorder and 
the claimed incident of military service.  Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993).   Further, service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Regardless, as 
noted above, there is no currently diagnosed thoracic spine 
condition.

The Veteran alleged on a statement dated November 2005 that 
the evidence of record shows a thoracic spine disability 
secondary to the service-connected cervical spine disability, 
but her representative stated in a May 2006 letter that 2005 
x-ray studies show the thoracic spine to be within normal 
limits and the 2005 VA examiner was unable to diagnose a 
thoracic spine disability. 

In sum, the Veteran appears to be claiming entitlement to 
service connection for symptoms of thoracic pain.  However, 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259  F.3d 1356 (Fed. Cir. 2001).  In this case 
there is simply no evidence of a diagnosed underlying 
thoracic spine disorder.

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability ... in the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).   In this case, there being no 
thoracic spine disorder for which service connection could be 
granted, the criteria for service connection are not met and 
the claim must be denied.

In reaching its decision the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the claim the doctrine is not for 
application. Gilbert, 1 Vet. App. 49.

New and Material Evidence

The Veteran is seeking to reopen a claim of entitlement to 
service connection for a low back disorder.  A claim for 
service connection for a low back disorder was previously 
considered and denied by the RO in rating decisions dated 
December 1998 and March 2000.  The RO denied in December 1998 
on the basis that the Veteran had not presented a well-
grounded claim.  Although some claims finally denied on this 
basis may be readjudicated de novo, such readjudication is 
not allowed unless the claimant makes such a request, or the 
Secretary makes such a motion, within two (2) years of the 
enactment of the VCAA; no action to initiate readjudication 
of such a claim should be taken subsequent to November 9, 
2002.  VAOPGCPREC 03-2001 (January 22, 2001); and see 38 
U.S.C.A. § 7104(c) (West 2002) and 38 C.F.R. § 20.101(a) 
(2009) (The Board is bound in its decisions by the 
regulations of the Department, instructions of the Secretary, 
and precedent opinions of the General Counsel of the VA).  
Regardless, the Board observes that the RO readjudicated the 
Veteran's claim on the merits in March 2000 and denied on the 
basis that there was no evidence a low back disability was 
incurred during service and recent examination showed no 
current disability.  As the Veteran did not perfect a timely 
appeal, the March 2000 decision represents a final decision.  
38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.302.

In August 2003, the Veteran submitted a statement requesting 
an "increase for my back condition," which the RO 
interpreted as a claim of entitlement to service connection 
for a low back disorder.  In a May 2004 rating decision, the 
RO declined to reopen the claim stating that new and material 
evidence had not been submitted.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  This notification obligation was 
accomplished by way of a February 2007 letter from the 
Appeals Management Center (AMC) to the Veteran.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).   
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

At the time of the March 2000 rating decision that denied 
service connection for a low back disability, the evidence of 
record consisted of service medical records, VA treatment 
records (including the reports of two (2) examinations), 
private medical records, and lay statements.  Subsequently, 
additional VA and private medical records, lay statements 
from the Veteran, and the reports from more recent VA 
examinations were associated with the claims file.  The 
evidence submitted subsequent to the March 2000 rating 
decision is new, in that it was not previously of record.  
However, the newly submitted evidence is not material.

The claim for a low back disability was denied in the March 
2000 rating decision as there was no evidence linking the 
disability to service and a VA examination in February 2000 
did not reveal any lumbar abnormalities.  Although the 
evidence submitted since the final March 2000 decision 
demonstrates that the Veteran has received treatment and 
evaluation for her reports of low back pain, the medical 
evidence submitted provides no evidence of a nexus between 
the Veteran's current low back disability and service.  
Specifically: as stated previously, the February 2000 VA 
examination revealed an intact lumbosacral spine without 
deformity or tenderness; a July 2003 note from a private 
physician indicates that the Veteran is advised not to lift 
anything weighing more than 5 pounds (the note did not 
specify the medical reason for this restriction, but was 
signed by a physician treating the Veteran's cervical spine 
disability); a VA treatment note dated February 2005 reveals 
that straight leg raises did not elicit lower back pain; a VA 
examination of May 2005 showed that the lumbar spine was 
within normal limits, but the examiner diagnosed a strain 
with mild, decreased range of motion (an addendum to this 
examination reflects that the Veteran experienced pain with 
straight leg raises; no nexus opinion was provided); a VA 
treatment note dated November 2005 stated that straight leg 
raises did not elicit lower back pain; in March 2006, the 
Veteran was examined at an Army hospital and her lumbosacral 
spine was noted as normal in regard to range of motion and 
appearance (there was no evidence of muscle spasm, pain, and 
a straight leg test was negative); an Army hospital treatment 
note dated April 2006 reflects that the Veteran was seen for 
complaints of backache (and backache subsequently appears in 
a "problem history" list); and May 2007 statement from the 
Veteran reflects that she had recently injured her back and 
neck while at work.

In sum, the evidence submitted does not connect any current 
low back disability with the Veteran's service and thus does 
not relate to an unestablished fact necessary to substantiate 
the claim.  Morton v. Principi, 3 Vet. App. 508, 509 (1992); 
Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992) (Observing that 
evidence of a veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service).

The Board observes that the Veteran's low back was not 
evaluated in June 2009 and, again, that her representative 
alleged in a statement dated November 2009 that the RO had 
not completed all of the terms of the Board's remand of 
January 2007.  However, the only remand guidance, specific to 
the claim to reopen the issue of service connection for a low 
back disability, directed the RO to provide the Veteran with 
notice in accordance to Kent.  20 Vet. App. 1.  As noted 
above, this notice was provided in a letter dated February 
2007.  Generally, the Board did note in the remand that, due 
to the Veteran's contention that she may be entitled to 
service connection for a low back disability on a secondary 
basis, further development of the medical evidence was 
indicated prior to readjudication.  However, as Army hospital 
and VA treatment records were subsequently added to the 
record, the medical evidence was further developed prior to 
the September 2009 readjudication, but, as noted above, none 
of this evidence supported the Veteran's claim on either a 
direct or secondary basis.  The Board also notes that, in an 
attempt to reopen a previously denied claim for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) 
(2009). 

Thus, the additional evidence received since the March 2000 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection for a low back disorder is not reopened.


ORDER

Entitlement to an increased evaluation of a cervical neck 
strain, currently evaluated 40 percent disabling, is denied.

Entitlement to service connection for a thoracic spine 
disability is denied.

The claim to reopen the issue of entitlement to service 
connection for a low back disorder is denied.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the remaining claims on appeal is warranted.

As an initial matter, the Board notes that the United States 
Court of Appeals for Veterans Claims (the Court) has held 
that RO compliance with a remand is not discretionary, and 
that if the RO fails to comply with the terms of a remand, 
another remand for corrective action is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In January 2007, the Board remanded the Veteran's claims of 
entitlement to service connection.  The Board instructed the 
RO to arrange for review of the Veteran's claims for service 
connection for sinusitis and bronchitis by an 
otolaryngologist in order to determine the nature, onset 
date, and etiology of any sinusitis, bronchitis, and/or 
rhinitis.  Although the Veteran was afforded a spinal and 
headache examination in June 2009, which included x-ray 
examination of her sinuses, there is no evidence that the 
claims file also was provided, as instructed by the Board, to 
an otolaryngologist (or similarly qualified medical 
professional) for an opinion as to the etiology of sinusitis 
and any current bronchitis or rhinitis.  Consequently, the 
Board finds that the RO did not adequately comply with the 
terms of the Board's 2007 remand.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include any additional 
VA, non-VA, or other medical treatment 
for a sinus condition or upper 
respiratory condition.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC must then obtain 
these records and associate them with the 
claims folder.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform her and 
provide her an opportunity to submit 
copies of the outstanding medical 
records.

2.  The RO/AMC must then provide the 
Veteran's claims file to an 
otolaryngologist for review in order to 
determine the nature, onset date and 
etiology of any respiratory disorder to 
include sinusitis, bronchitis and/or 
rhinitis.  The reviewer should offer an 
opinion as to the medical probability 
that any such respiratory disorder is 
related to the Veteran's active service.

The otolaryngologist should respond to 
the following specific questions and 
provide a full statement of the basis for 
the conclusions reached:

(a)  On the basis of the clinical 
record and the known development 
characteristics of the diagnosed 
sinusitis, bronchitis or rhinitis, if 
any, can it be concluded with clear 
and unmistakable certainty that any 
such currently diagnosed condition 
preexisted the appellant's entry into 
active military service in March 1978?

(b)  If any current sinusitis, 
bronchitis or rhinitis clearly 
preexisted military service, can it be 
concluded with clear and unmistakable 
certainty that such pre- existing 
condition did not undergo a worsening 
in service to a permanent degree 
beyond that which would be due to the 
natural progression of the disease?

If the otolaryngologist determines that 
an examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

3.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.).  

4.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claims of 
entitlement to service connection for 
chronic sinusitis and bronchitis.  If 
either of the benefits sought on appeal 
remains denied, the Veteran and her 
representative must be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is her responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised, again, that the Board is obligated by 
law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


